UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                     _____________________________

                              No. 92-7596
                    ______________________________

                          UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee,

                                    VERSUS

                       SERGIO ORNELAS-RODRIGUEZ,
                        EDUARDO LOPEZ-GUTIERREZ,
                     ROGELIO ALEJANDRO GARCIA, and
                         GERALDO ANTONIO URREGO,
                                     Defendants-Appellants.

         _______________________________________________

            Appeals from the United States District Court
                  for the Southern District of Texas

         ________________________________________________
                        (January 19, 1994)

Before DUHE, EMILIO M. GARZA, Circuit Judges, and BLACK, District
Judge.1

BLACK, District Judge:

            Defendants, Sergio Ornelas-Rodriguez ("Ornelas"), Eduardo

Lopez-Gutierrez ("Lopez"), Rogelio Alejandro Garcia ("Garcia") and

Geraldo Antonio Urrego ("Urrego"), were tried jointly before a jury

and convicted of possession with intent to distribute approximately

47 kilograms of cocaine and with conspiracy to possess with intent

to distribute cocaine in violation of 21 U.S.C. §§               841(a)(1),

(b)(1)(A)    and   846.       All   four   defendants   now   appeal   their

convictions.    We AFFIRM the district court in all respects.



     1
       Chief Judge of the Southern District of Texas, sitting by
designation.
                                        I.

              Cynthia Cruz met co-defendant Urrego at a party on

October 31, 1991 and they became romantically involved.                     Urrego

introduced her to co-defendants Garcia and Lopez. Urrego told Cruz

he was in the real estate business and asked her to go to Guatemala

to pick up some important papers from his brother.                 She agreed to

go and was accompanied by her friend McKinney and her two children.

The women were taken to the airport by Urrego and Lopez.

              After picking up the papers in Guatemala, Oscar Lopez

told Cruz he had purchased a Chevrolet from Urrego that he was

unhappy with and asked her to drive it back to Texas.                    Cruz spoke

with Urrego on the telephone and he told her to make the return

trip in the automobile.          The car was allegedly in need of repair,

and Urrego sent Cruz money so this could be done.

              The women left for Houston and in Tapachula they were met

by   Garcia    and    Ornelas   who   informed     them   that    they    would   be

following them through Mexico in a red Mustang.                     All evidence

showing Cruz and McKinney had been in Guatemala was taken from them

including the papers Cruz was sent to retrieve.                  When the women

arrived in Matamoros they were told to wait one more day before

entering the United States.           Cruz called Urrego and informed him

she was coming home.          He accepted her decision.

              When Cruz arrived at the Sarita Border Patrol Checkpoint,

Agent Guillen asked if he could inspect the trunk. Cruz consented.

When   Guillen       opened   the   trunk   he   detected   a    strong    odor   of

mothballs and glue and noticed that the trunk was not as deep as it




                                        -2-
should have been.   Cruz was directed to the secondary inspection

area where the car was inspected by a canine unit.   The dog alerted

as it was brought toward the trunk of the vehicle.     Guillen then

drilled holes into the trunk and a white powder was extracted which

tested positive for cocaine.      Agents discovered a total of 49

bundles of cocaine in the car.

          Cruz and McKinney were interrogated by Guillen in an

office overlooking the primary inspection area.    Three hours after

the women were detained the Mustang arrived at the checkpoint.

McKinney began screaming "It's them!" and dove for the floor.    The

driver was Ornelas and Garcia was his passenger.     The vehicle and

its occupants were detained at the primary checkpoint.          When

Ornelas was told to turn off the car and get out he hesitated.

Agents believed he was contemplating an escape and physically

removed Ornelas from the car.    Both men were very nervous.

          Agents searched the Mustang and found a tourist entry

document for entry into Mexico in the names of Garcia and Ornelas,

a page with three phone numbers and two duffle bags.     One of the

bags contained a set of keys to the Chevrolet driven by Cruz.

Ornelas admitted these were his bags but during the interrogation

Garcia said the keys belonged to him.    On the way to the holding

cell Agent McGuire overheard Garcia tell Ornelas that if they had

waited one more day (until Thanksgiving) they would not have been

caught.

          Both Garcia and Ornelas claimed they did not know Cruz or

McKinney and that they had come down from Houston to visit family




                                 -3-
in San Juan de los Lagos.        When Garcia was shown a photograph of

him embracing Cruz he admitted he had met her at a club in Houston

and loaned her his car.

             Warren, a Corpus Christi police officer assigned to the

DEA Task Force, interviewed Cruz.            The conversation digressed and

according to Cruz he made sexual advances toward her.               He told her

that    if   she   cooperated   he   would    help   her   and   she   complied.

Afterwards, Warren told Cruz she had been used by Urrego and that

if she did not help them apprehend him the brunt of the offense

would fall on her.       Cruz was told to call Urrego and lure him to

Corpus Christi.      She called Urrego and told him the car had broken

down and he agreed to come and help her.

             The DEA arranged for video and audio surveillance at the

Marriott Hotel and Cruz was given a "bug".             When Urrego and Lopez

arrived at Cruz' room McKinney was allegedly out with the car.

Cruz told them the car had been stopped and searched outside Vera

Cruz by Mexican officials and that after the search she said

"Pancho" had told her everything.           Lopez got up and suggested they

wait for McKinney in the lobby.             As they were leaving the room,

three officers emerged from an adjacent room and told the men to

stop.    Lopez appeared to reach for his beltline so the officers

drew their guns and forced Urrego and Lopez into the elevator.

Lopez, who did not have a weapon, was restrained.                Urrego was hit

several times in the head and kicked in the stomach.                His vehicle

was seized and the suspects were taken to DEA headquarters.




                                      -4-
             Urrego, who gave a false name, was interviewed by Agent

Irr; however, the interview stopped when Urrego asked for an

attorney. Urrego's briefcase was found in his car and it contained

telephone records for a Lilia Colmenares of Houston. Several calls

from Guatemala and Matamoros were on the statement. Urrego claimed

he lived at the Houston address on the Colmenares bill.            It was

also discovered that the three phone numbers on the paper found in

the Mustang all belonged to Urrego.

             Agent O'Brien interviewed Lopez who told him he had been

staying in a LaQuinta Inn in Houston "waiting for a load" which he

thought was a load of cocaine.      He knew two women would be bringing

it into the country because he had taken them to the airport.

             Cruz, McKinney, Ornelas, Garcia, Urrego and Lopez were

indicted on December 11, 1991 and charged with possession with

intent to distribute approximately 47 kilograms of cocaine and with

conspiracy    to   possess   with   intent   to   distribute   cocaine   in

violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(A) and 846.             Cruz

decided to plead guilty and cooperate with the government.2        Lopez,

Ornelas, Garcia and Urrego pled not guilty and all four were

convicted by a jury.3


         2
        When Cruz came to Corpus Christi to help the government
prepare for trial Agent Warren came to her hotel room and forced
her to have sex with him a second time. She had told no one of the
first incident but this time the act was done in McKinney's
presence. McKinney reported the incident to agent Irr.

     3
       After Cruz testified at trial the charges against her and
McKinney were dismissed on the government's motion.




                                    -5-
            The district court sentenced Rodriguez and Garcia to 169

months each.     Lopez received a term of 121 months.     Their sentences

were to be followed by concurrent five-year terms of supervised

release.    Urrego was sentenced to a 292 month term of confinement

to be followed by concurrent 10-year terms of supervised release.

Rodriguez, Garcia and Lopez were each ordered to pay a fine of

$1000.00 and Urrego's fine was assessed at $25,000.00.           All four

defendants were ordered to pay the mandatory special assessment of

$100.00 each.


                                     II.

            All four defendants first raise the claim that the

evidence   was   insufficient   to    sustain   their   convictions.   In

reviewing the sufficiency of the evidence, this Court views all

evidence, whether direct or circumstantial, and all inferences

drawn from this evidence, in the light most favorable to the

verdict.    United States v. Madison, 990 F.2d 178, 181 (5th Cir.

1993).     The conviction should be affirmed "if the evidence so

viewed would permit a rational jury to find all elements of the

crime proven beyond a reasonable doubt. . . ."           United States v.

Roberson, 6 F.3d 1088, 1093 (5th Cir. 1993).        "It is not necessary

that the evidence exclude every rational hypothesis of innocence or

be wholly inconsistent with every conclusion except quilt, provided

a reasonable trier of fact could find the evidence establishes

guilt beyond a reasonable doubt."           United States v. Pruneda-

Gonzalez, 953 F.2d 190, 193 (5th Cir.), cert. denied,            ___ U.S.

___, 112 S.Ct. 2952 (1992).          The Court must not concentrate on



                                     -6-
"whether the trier of fact made the correct guilt or innocence

determination, but rather whether it made a rational decision to

convict or acquit."    Herrera v. Collins, ___ U.S. ___, 113 S.Ct.

853, 861 (1993).

          To prevail in a drug conspiracy prosecution brought

pursuant to 21 U.S.C. §§ 841(a)(1) and 846, the government must

prove beyond a reasonable doubt that 1) there existed an agreement

between two or more individuals to violate the narcotic laws, 2)

defendant was aware of the agreement and 3) defendant was a

voluntary participant in the agreement.        United States v. Gallo,

927 F.2d 815, 820 (5th Cir. 1991).        All of these elements may be

inferred from the "development and collocation of circumstances."

United States v. Vergara, 687 F.2d 57, 61 (5th Cir. 1982).

          The   jury   may   rely    on   presence   or   association   in

conjunction with other evidence but mere presence at the scene or

a close association with the conspirators, without more, is an

insufficient basis for inferring participation.           United States v.

Maltos, 985 F.2d 743 (5th Cir. 1992).           Furthermore, placing a

defendant in a "climate of activity that reeks of something foul"

is not enough to support a conspiracy conviction. United States v.

Galvan, 693 F.2d 417, 419 (5th Cir. 1982).

          In order to convict these defendants of possession with

intent to distribute narcotics, the government was required to

prove beyond reasonable doubt that a conspiracy existed and that

each defendant voluntarily participated therein.          United States v.

Rodriguez-Mireles, 896 F.2d 890 (5th Cir. 1990).          "No evidence of




                                    -7-
overt conduct is required."          United States v. Hernandez-Palacios,

838 F.2d 1346, 1348 (5th Cir. 1988).

             All   four     defendants    contend   there   was   insufficient

evidence to support their convictions and believe the government

failed to show they were knowingly involved in a conspiracy to

possess   with     intent    to   distribute   cocaine.      However,   direct

evidence of an agreement to deal in drugs rarely exists.                    "A

conspiracy agreement may be tacit, and the trier of fact may infer

agreement from circumstantial evidence." Id.                 An abundance of

evidence was presented by the prosecution which established the

existence of the conspiracy and the knowledge of the voluntary

participation in the conspiracy by all four defendants.


                                     Urrego

             Defendant Urrego asserts the evidence shows only that he

caused Cruz to go to Guatemala and that this was done for the sole

purpose of obtaining the real estate papers.              He purchased round-

trip airline tickets for both Cruz and McKinney.              The reason the

women returned by car was because his friend in Guatemala wanted

them to drive the car back.          When his co-defendants insisted that

Cruz stay an extra day he told her she could come home.                     He

believes that the fact that he used an assumed name when arrested

and had the title to the car in his briefcase is inadequate.

             Testimony reflects that everyone Cruz met in Guatemala

was associated with Urrego and the jury rejected the argument that

it was a coincidence that Garcia and Lopez were in Guatemala at the

same time.    The evidence showed that Urrego was the one the others



                                         -8-
contacted whenever a problem arose and he sent money when it was

needed.   It was Urrego who ultimately convinced Cruz to drive the

car back to Texas.     Both Ornelas and Garcia had telephone numbers

linking them to Urrego.        Urrego was unconcerned with the real

estate papers Cruz had been sent to retrieve.       When he arrived in

Corpus Christi his primary concern was the car and whether McKinney

would contact the police.

           Urrego used an alias on two occasions, once when he tried

to send Cruz money and again when he was booked.         In addition, the

phone   numbers   in   the   possession   of   Garcia    and   Ornelas   in

conjunction with the calls from Guatemala and Matamoros tie him to

the cocaine.

           Resolving all inferences and credibility determinations

in favor of the jury's verdict as required by United States v.

Santisteban, 833 F.2d 513, 516 (5th Cir. 1987), a rational trier of

fact could have found that defendant Urrego voluntarily agreed to

and participated in a conspiracy to possess cocaine with the intent

to distribute and knowingly possessed cocaine.


                                  Lopez

           Defendant   Lopez   contends   that   there    is   only   scant

circumstantial evidence against him and that the government relied

heavily upon his confession.      Whether the confession should have

been suppressed is addressed in Section III, infra.            He believes

that he was not a target of the investigation and that the

government did not know of his existence until he appeared at the




                                   -9-
hotel in Corpus Christi with Urrego to arrange for the repair of

the car.

           The circumstantial evidence shows Lopez was associated

with some of the other defendants, he went with Urrego when he took

Cruz and McKinney to the airport and he repeated the assertion by

Cruz that someone "told her everything".          Furthermore, a week

before his arrest he went to the Department of Transportation to

pick up the title to the car driven by a co-defendant at the time

of his arrest.    The address he gave when the title was issued did

not exist.

           Lopez believes that since he was not found to be in

actual possession of the cocaine his conviction must be reversed.

Possession may be constructive if the evidence indicated the

defendants ownership, dominion and control over the [narcotic].

United States v. Richardson, 848 F.2d 509, 512 (5th Cir. 1988).       In

addition, even if the issues of Lopez's constructive possession

with intent to distribute were not clearly present, a conspirator

is liable for the substantive offenses of his co-conspirators while

he is a member of the conspiracy.         United States v. Garcia, 917

F.2d 1370, 1377 (5th Cir. 1990) (quoting United States v. Basey,

816 F.2d 980, 997 (5th Cir. 1987).

           Although much of the government's evidence regarding the

participation    by   Lopez   in   the    conspiracy   may   have   been

circumstantial, it was more than sufficient to support the jury's

verdict.     See United States v. Martinez, 975 F.2d 159, 162 (5th

Cir. 1992), cert. denied, ___ U.S. ___, 113 S.Ct. 1346 (1993).




                                   -10-
Therefore, we find there was sufficient evidence to support the

jury verdict.


                                    Garcia

            According to defendant Garcia, it was a coincidence that

he   arrived   at   the   Sarita   checkpoint    shortly   after    Cruz   and

McKinney.      He contends he did not know the car driven by Cruz

contained cocaine and he was not involved in a conspiracy to bring

the drugs across the border.

            The testimony shows that Garcia knew Cruz and they had

their picture taken together, he owned the car she was driving, was

in possession of an extra set of keys to the car and was with her

in Tapachula and Matamoros. He also commented to Ornelas that they

should have waited another day and the Mustang contained a page of

phone numbers linking him to Urrego and Lopez.

            Like Lopez, he contends that his conviction must be

reversed because he had no actual possession of the cocaine.

However, he too had constructive possession because some of his co-

defendants had actual or constructive possession and they were his

co-conspirators.

            The jury refused to accept the premise that all of these

events were purely accidental.            While each piece of evidence,

viewed   independently     may     have   been   susceptible   of   innocent

interpretation, we are convinced that the jury reasonably could

have concluded that when examined in the aggregate, the evidence

sufficed to establish Garcia's guilt.




                                     -11-
                                Ornelas

          Defendant Ornelas first appears on the scene in Mexico

driving the red Mustang.      This is the vehicle which contained

Urrego's telephone numbers and the keys to the load-vehicle.    He,

along with Garcia, was responsible for the security of the load.

They relieved Cruz and McKinney of all evidence that they had been

to Guatemala and controlled the keys to the vehicle.           This,

together with the fact that he was driving the Mustang, his conduct

in Matamoros and his hesitancy to comply with instructions at the

checkpoint make it reasonable for the jury to conclude he was

involved in the conspiracy.      The district court did not err in

accepting the jury's verdict.


                                 III.

          Lopez also argues that the district court erred by

denying his motion to suppress his confession.      He claims that

because he was close to Urrego when Urrego was beaten by Officer

Warren in the elevator, his later confession at DEA headquarters

was coerced and admitted in violation of his due process rights.

          When reviewing a ruling from a suppression hearing,

"[t]his Court must give credence to the credibility choices and

findings of fact of the district court unless clearly erroneous."

United States v. Raymer, 876 F.2d 383, 386 (5th Cir.),cert. denied,

493 U.S. 870 (1989) (citing United States v. Watson, 591 F.2d 1058,

1061 (5th Cir.), cert. denied, 441 U.S. 965 (1979)).   A finding is

clearly erroneous only when the reviewing court is left with the

"definite and firm conviction that a mistake has been committed."



                                 -12-
Anderson v. City of Bessemer City, 470 U.S. 564 (1985) (quoting

United States v. United States Gypsum Co., 333 U.S. 364 (1948)).

The ultimate issue of voluntariness, however, is a legal question

requiring the reviewing court to make an independent determination.

Raymer, 876 F.2d at 386 (citations omitted).

            The trial court held a four day hearing on pretrial

motions. With respect to the motion to suppress of defendant Lopez

it found:

            It is at this point where the credibility of
            these witnesses is the most important.     The
            court does not find that what occurred at the
            time of the arrest was influential in what
            occurred that night later at the DEA when the
            defendant gave his statement.       The court
            recalls that the burden of proof placed upon
            the government has been recently established
            and stated in this circuit to be by a
            preponderance of the evidence, which means
            whether or not the government has proven that
            its version of the facts is probably correct,
            not clear and convincing. Were this a clear
            and convincing case, the government's burden
            would not be met. The question is whether or
            not it is probably true that the defendant was
            extended his warnings and knowledgeably and
            voluntarily waived them.       And again, in
            viewing that testimony between O'Brien and
            Lopez, the court finds that it is probably
            true that O'Brien is telling the truth and
            Lopez is not. Not only are the motivational
            factors different, the court believes that the
            defendant Lopez convicts his own credibility
            by the exaggeration of his testimony. He was
            not to the court a credible witness. On the
            contrary O'Brien was. He remembered generally
            what happened, he was not sure of other
            things, and that itself brings a certain
            degree of credibility to the court.         He
            remembered the most important matters, and
            that is that the defendant was in no
            circumstances   of   physical   distress,   no
            circumstances of physically being bound, that
            he was given the warnings, and that there were
            basically     two    separate     events    of



                                -13-
            interrogation, the second occurring after the
            defendant was confronted with information that
            Urrego himself gave during an illegal inquiry.
            That type of information is the type of
            information that would inspire a co-defendant
            to say, according to the government's theory,
            "The boss has talked, there's no reason for me
            to be quiet any longer."     And the boss had
            talked.   That, to the court is much more
            credible than a scenario that a DEA officer
            had threatened to beat, had screamed, had
            cursed a defendant. It is clearly true the
            DEA officers and O'Brien included probably
            pointed out to the defendant the advantages of
            cooperation. That does not remove free will.
            The court did not hear circumstances that
            convinced it that the defendant's free will
            was jeopardized.

This Court's independent review of the suppression hearing evidence

confirms the trial court's findings of fact and must determine what

legal conclusions are to be derived from these facts.

            The standard for determining whether a confession is

voluntary is whether, taking into consideration the "totality of

the circumstances," the statement is the product of the accused's

"free and rational" choice.     Martinez v. Estelle, 612 F.2d 173, 177

(5th Cir. 1980) (quoting Greewald v. Wisconsin, 390 U.S. 519, 521

(1968)).    If a person "voluntarily, knowingly and intelligently"

waives his constitutional privilege a statement is not considered

compelled within the meaning of the Fifth Amendment. United States

v. Rogers, 906 F.2d 189, 191 (5th Cir. 1990) (citing Miranda v.

Arizona, 384 U.S. 436, 444 (1966)).         Not only must the confession

be the result of a free and deliberate choice but also made with an

awareness of the right being abandoned and the consequences of that

decision.     Moran   v.   Burbine,   475   U.S.   412,   421   (1986).   A

confession does not occur in a vacuum but is a response to a



                                  -14-
particular fact scenario.     United States v. McCrary, 643 F.2d 323,

329 (5th Cir. Unit B 1981).         Therefore, the issue of whether a

confession was voluntary must be reviewed on a case-by-case basis.

Jurek v. Estelle, 623 F.2d 929, 937 (5th Cir. 1980)(en banc), cert.

denied, 450 U.S. 1001 (1981).

          The admission of the Lopez confession turns upon a

credibility choice.   The district court's decision to choose the

credibility of O'Brien was not clearly erroneous.            It believed

O'Brien when he said Lopez had been told Urrego had talked and that

there were advantages to cooperating.        The confession took place

several hours after the incident in the elevator and there is

absolutely no evidence that Lopez was personally threatened with

physical violence if he failed to confess.        As a result we affirm

the district court's denial of the suppression motion.


                                    IV.

          Garcia   contends   his    Sixth   Amendment   right   of   cross

examination was violated when Officer Warren invoked the Fifth

Amendment after being called to testify by Defendant Urrego.           Cruz

had entered into a plea agreement and testified against Urrego,

Lopez, Garcia and Ornelas.     During cross-examination she alleged

sexual misconduct during her incarceration at the Sarita Checkpoint

by Officer Warren. Warren was faced with criminal charges stemming

from this incident.   As a result, Warren was called as a witness by

the defense to test the credibility of Cruz he invoked the Fifth

Amendment.   The defense then moved for a mistrial and a hearing was

held outside the presence of the jury.        The motion was denied.



                                    -15-
               Garcia argues that the Sixth Amendment includes the right

of    cross-examination     of   a    witness   as    well       as   the   right   of

confrontation.        United States v. Wilschner, 624 F.2d 840 (8th

Cir.), cert. denied, 449 U.S. 994 (1980).                 He contends Cruz was a

questionable witness and Warren's invocation of the Fifth Amendment

added more weight to the government's case because the jury was

forced to rely on the testimony of a dubious witness.

               The court must make two inquires when determining whether

reversible error occurred as a result of a witness' invocation of

his    Fifth    Amendment   rights.      First,      error   may      occur   due   to

prosecutorial misconduct if the government makes a flagrant attempt

to build its case on inferences arising from the assertion of the

privilege.       United States v. Victor, 973 F.2d 975, 979 (1st Cir.

1992).     Second, error may occur if the refusal to answer adds

considerable weight to the government's case.                 Id.     Garcia relies

on United States v. Quinn, 543 F.2d 640, 650 (8th Cir. 1976) which

deals with a government witness asserting the Fifth Amendment.

               In the case at hand, Warren was not a government witness.

Therefore, neither the court nor the government violated Garcia's

right to cross-exam Warren. We decline to extend existing case law

to    include    rebuttal   witnesses    called      by    the    defense.     Since

Garcia's right to cross-examination was not violated by either the

government nor the court we find the district court did not err

when it refused to grant Garcia's motion for a mistrial.




                                       -16-
                                   V.

           Urrego asserts that during voir dire, which occurred on

April 13, 1992, the court made a comment that could allegedly be

construed as improperly characterizing the burden of proof required

for a conviction which resulted in a denial due process.

           The record shows that the court stressed during its

preliminary instructions to the jury that the burden of proof is

always on the government.         However, the Court also made the

following comment which forms the basis of Urrego's complaint:

           Today is a great week for the exercise of all
           sorts of duties of citizenship, especially for
           you. You have jury service on Monday, you can
           vote on Tuesday, and you can pay your income
           taxes on Wednesday, and you can go to church
           on Friday and Sunday of Easter Holy Week and
           pray that you made all the right decisions and
           pray that you properly accounted for your
           taxes.

Defense counsel expressed concern with this statement and discussed

the matter with the Court.     The Court agreed with counsel that the

comment was inappropriate.

           When the case went to the jury on April 22, 1992, the

jurors were given detailed instructions on the presumption of

innocence and the burden of proof.        It is presumed jurors follow

their instructions. United States v. Villarreal, 963 F.2d 725, 729

(5th Cir.), cert. denied, ___ U.S. ___, 113 S.Ct. 353 (1992)(citing

Richardson v. Marsh, 481 U.S. 200, 206 (1987)).

           Defendant contends this statement affected the jury's

consideration of the burden of proof because although the jurors

were   given   a   proper   instruction   concerning   proof   beyond   a




                                  -17-
reasonable doubt, the invitation to pray set a different standard.

Urrego argues that this standard is based on the individual jurors'

concept of God and whatever expectations must be satisfied within

that context.   An invitation to pray implies that the person in

authority in the courtroom believes there is a standard of judgment

outside the courtroom and outside the standard that is to be

applied by them according to the law.

           The Court has carefully reviewed the record on this

issue.   Eleven days passed from the time the preliminary statement

was made and the case went to the jury.   Any error which may have

occurred as a result of this casual remark was cured by the passage

of time and the district court's detailed instruction on the

presumption of innocence and the burden of proof.       There is no

evidence that the statement in question deprived Urrego of a fair

trial.


                                VI.

           Finally, Urrego contends he was denied his right to due

process because the district court denied his motion to dismiss

based on outrageous government conduct.   Urrego claims that after

Officer Warren had sex with Cruz during her interrogation he told

her that she had to contact Urrego because if the government could

not get anything on him the majority of the blame would fall on

her.   Cruz called Urrego twice from the DEA office.   Urrego agreed

to wire her $200 and meet her at the Marriott Hotel in Corpus

Christi.   When Urrego arrived, Cruz was instructed by the DEA to

get him to talk about the drugs in the car.   She was unsuccessful.



                                -18-
Defendant argues that this Court should invoke its supervisory

powers and set aside the district court's order denying the motion

to dismiss.

           The underlying purpose of these inherent supervisory

powers are to 1) implement a remedy for a violation of a recognized

right, 2) to preserve judicial integrity by insuring that the

conviction rests on appropriate consideration validly before the

jury and 3) as a remedy designed to deter further illegal conduct.

United States v. Hasting, 461 U.S. 499 (1983).                 Urrego contends

Warren took advantage of his position and abused the authority

intrusted to him.    He believes that moments after the first sexual

act Warren set in motion activities which caused Urrego to travel

to Corpus Christi where he was arrested.            Urrego argues that the

harm increased when the government used Cruz, the most detrimental

witness against him, as a witness when it had knowledge of the

misconduct.

           "Reversals of convictions under the court's supervisory

power must be approached "with some caution."              United States v.

Payner, 447 U.S. 727, 734 (1980).              In addition, "[s]upervisory

power to reverse a conviction is not needed as a remedy when the

error to which it is addressed is harmless since, by definition,

the   conviction   would   have   been    obtained      notwithstanding    the

asserted error."    Hasting, 461 U.S. at 506.

           Cruz    testified   that      she    would   have    assisted   the

government without the sex and there is no evidence that either the

government or the Court sanctioned Officer Warren's conduct.                An




                                   -19-
official investigation was initiated to determine if criminal

charges were warranted and the Court chastised the DEA for allowing

the situation to occur.     Furthermore, the evidence used against

Urrego was independent of the sexual activity.      It included the

materials taken from his brief case, telephone records and toll

receipts.   This Court concludes that this is not a case where it is

necessary for it to exercise its supervisory powers.

            For the foregoing reasons, the judgment of the district

court is AFFIRMED in all respects.




                                -20-